MEMORANDUM **
Hambardzum Balyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.
Substantial evidence supports the IJ’s determination that Balyan failed to carry his burden of demonstrating past persecution or a well-founded fear of future persecution. Although Balyan provided credible evidence that he was beaten and shot by a street gang on account of his Azeri ethnicity, substantial evidence supports the IJ’s determination that the gang members are not government actors or individuals over whom the government exercises no control. See Rodas-Mendoza v. INS, 246 F.3d 1237, 1239-40 (9th Cir.2001); cf. Mashiri v. Ashcroft, 383 F.3d 1112, 1121 (9th Cir.2004).
By failing to qualify for asylum, Balyan necessarily fails to satisfy the more stringent standard for withholding of removal. See Fisher v. INS, 79 F.3d 955, 961 (9th Cir.1996) (en banc).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.